Citation Nr: 1709643	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  08-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for recurrent dislocation of the left knee.

2.  Entitlement to a disability rating greater than 10 percent for arthritis due to limitation of extension of the left knee.

3.  Entitlement to an earlier effective date than August 28, 2007, for a grant of service connection for arthritis due to limitation of extension of the left knee.

(The issues of entitlement to a disability rating greater than 10 percent for degenerative arthritis, patellar tendinitis fracture of the right knee, entitlement to a temporary total disability rating based on the need for convalescence for a right knee disability, and entitlement to a total disability rating based on the need for convalescence for a left knee disability are the subject of a separate Board decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to April 1994, including in the southwest Asia theater of operations in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which assigned, in pertinent part, a 20 percent rating effective July 1, 2005, for the Veteran's service-connected recurrent dislocation of the left knee.  The Veteran disagreed with this decision in June 2006.  He perfected a timely appeal in February 2008.  A Travel Board hearing was held at the RO in June 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In December 2010, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

In a November 2012 rating decision, the RO assigned a separate 10 percent rating effective January 28, 2012, for service-connected arthritis due to limitation of extension of the left knee.  

In November 2013, the Board denied the Veteran's increased rating claims for recurrent dislocation of the left knee and for arthritis due to limitation of extension of the left knee.  The Board also found that August 28, 2007, was the appropriate effective date for a separate 10 percent rating for service-connected arthritis due to limitation of extension of the left knee.  The Veteran, through an attorney, and VA's Office of General Counsel, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Partial Remand (First Joint Motion).  The Court granted the First Joint Motion in August 2014, vacating and remanding that part of the Board's November 2013 decision which denied increased ratings for recurrent dislocation of the left knee and for arthritis due to limitation of extension of the left knee and denied an earlier effective date than August 28, 2007, for a grant of service connection for limitation of extension of the left knee.  

In March 2015, the Board remanded all 3 of the Veteran's currently appealed claims to the AOJ for additional development.

In May 2016, the Board denied all 3 of the Veteran's currently appealed claims.  The Veteran, through an attorney, and VA's Office of General Counsel, again appealed the Board's decision to the Court by filing a Joint Motion (Second Joint Motion).  The Court granted the Second Joint Motion in November 2016.

The Veteran appointed his current service representative to represent him before VA by filing a properly executed VA Form 21-22 in January 2017.

The issues of entitlement to a disability rating greater than 10 percent for lumbar strain, entitlement to service connection for peripheral neuropathy of the left lower extremity, and entitlement to service connection for peripheral neuropathy of the right lower extremity have been raised by the record in a January 2017 VA Form 21-526EZ but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected recurrent dislocation of the left knee and arthritis due to limitation of extension of the left knee are both more disabling than currently evaluated.  He also contends that he is entitled to an earlier effective date than August 28, 2007, for the grant of service connection for arthritis due to limitation of extension of the left knee.  The Board acknowledges that this appeal has been remanded to the AOJ on several occasions, most recently in March 2015.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board notes initially that, in the Second Joint Motion, both parties contended that the Board erred in not ensuring compliance with its March 2015 remand directives concerning the Veteran's medical records pertaining to his 2005 disability retirement from the United States Postal Service.  See Second Joint Motion dated November 21, 2016, at pp. 2-3.  The Board observes that, in its March 2015 remand, it directed that the AOJ attempt to obtain the Veteran's disability retirement records from the appropriate Federal records repository.  See Board remand dated March 24, 2015, at pp. 4.  Following the Board's remand, the AOJ sent a letter to the United States Office of Personnel Management (OPM) in April 2015 requesting the Veteran's disability retirement records along with a signed records release form from the Veteran.  OPM responded in June 2015 that it could not disclose these records to VA directly pursuant to the "Prudent Physician's Rule."  OPM also stated in its June 2015 letter that, if VA provided OPM with the name and address of a physician where it could send these records, it would send them to the physician and he or she apparently could disclose the records to VA.  The AOJ then contacted the Veteran in November 2015, notified him of its inability to obtain a more favorable response from OPM concerning his disability retirement records, and asked him to provide any copies of these records which were in his possession.  The Veteran responded that he did not have any of these records.  The AOJ subsequently concluded that these records were not available for review.

Both parties to the Joint Motion requested that the Court order VA to designate a VA physician to receive the Veteran's disability retirement records who subsequently could disclose these records to VA.  See Second Joint Motion dated November 21, 2016, at pp. 3.  Although the Board believes that this is a cumbersome process by which to obtain relevant records from another Federal agency, especially in light of the fact that these records could be misplaced or lost when passing through multiple hands, it recognizes that OPM otherwise will not disclose the Veteran's 2005 disability retirement records without following the process outlined in its June 2015 letter.  And, more importantly, the Board is bound by the Court's November 2016 Order granting the Second Joint Motion.  Thus, the Board finds that, on remand, the AOJ should request that the Veteran provide an updated records release form for his disability retirement records from OPM, designate a VA physician to receive these records, and then direct the designated VA physician to release these records to the AOJ so that they can be associated with the Veteran's claims file.

Both parties to the Second Joint Motion also contended that the Board erred in relying on an April 2015 VA examination of the left knee which did not comport with the Court's decision in Correia.  Id., at pp. 8-9; see Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court mandated new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the left knee, as in this case) in order to satisfy judicial review in increased rating claims.  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia, 28 Vet. App. at 158; see also 38 C.F.R. § 4.59.  Although the Second Joint Motion focused on the April 2015 VA examination, which did not comply with Correia, and although the Veteran subsequently reported for VA examination of the left knee in July 2016, the Board notes that the latter examination also did not comply with Correia.  For example, there is no indication in the July 2016 VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) whether the left knee range of motion obtained at that examination is active or passive or in weight-bearing or non-weight-bearing.  Accordingly, and because it is bound by the Court's November 2016 Order granting the Second Joint Motion, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of his service-connected recurrent dislocation of the left knee and arthritis due to limitation of extension of the left knee.  See also Southall-Norman v. McDonald, 2016 WL7240720 (Vet. App. Dec. 15, 2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA health care providers who have treated him for recurrent dislocation of the left knee and/or arthritis due to limitation of extension of the left knee in recent years.  Obtain all VA treatment records which have not been obtained already.  Request that the Veteran provide an updated signed records release form for his United States Postal Service disability retirement records from the United States Office of Personnel Management.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After receiving the Veteran's signed records release form for his United States Postal Service disability retirement  records from the United States Office of Personnel Management, designate a VA physician to receive these records.  Inform the designated VA physician that he or she will be receiving relevant records concerning the Veteran's disability retirement from the United States Postal Service in 2005.  Instruct the designated VA physician to disclose these records to VA by forwarding them to the AOJ upon receipt and provide a point of contact at the AOJ where this physician can send the records.  Note this designation of a VA physician to receive the Veteran's disability retirement records and a point of contact the AOJ where this physician can send the records in a formal memorandum and place a copy of this memorandum in the claims file.

3.  Contact the United States Office of Personnel Management (OPM), or other appropriate Federal records repository, and request that they provide the Veteran's complete records pertaining to his disability retirement from the United States Postal Service in 2005.  Provide OPM with the name and mailing address of the VA physician designated to receive these records (as outlined in #2 above).  A copy of any letter(s) sent to OPM, and any reply, should be included in the claims file.  

4.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected recurrent dislocation of the left knee and his service-connected arthritis due to limitation of extension of the left knee.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements.  The Veteran should be asked to provide a complete medical history, if possible.

5.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

